





CITATION:
Oakville
          (Town) v. Read, 2011 ONCA 22



DATE: 20110111



DOCKET: C52175  M38488



COURT OF APPEAL FOR ONTARIO



Simmons, Cronk and MacFarland JJ.A.



BETWEEN



The Corporation of the Town of Oakville



Respondent (Respondent)



and



Wayne Read and Laura Duncan c.o.b as Read Farms



Applicants (Appellants)



A. M. Robinson and A. Stephens, for the appellants Read Farms



R. Andrew Biggart, for the respondent the Corporation of the
          Town of Oakville



Heard:  November 23,
          2010



On appeal from the order of the Divisional Court (Justice
          Lynne Leitch, Justice Michael R. Dambrot and Justice Katherine Swinton) dated
          January 29, 2010.



MacFarland J.A.:



OVERVIEW

[1]

This is an appeal from the
    order of the Divisional Court (Leitch, Dambrot and Swinton JJ.) dated January
    29, 2010 with leave of this court (Goudge, Sharpe and Armstrong JJ.A.) granted
    May 25, 2010.

[2]

The Divisional Court ordered
    that the decision of the Normal Farm Practices Protection Board (the Board)
    dated January 23, 2008,
be
set aside and that the
    appellants application to that Board be dismissed.

[3]

The Board had ordered that a
    zoning by-law from the Town of Oakville (the town), which does not include
    farming as a permissible use of the lands, be stayed as against the
    agricultural activities of Read Farms.  In addition to setting aside the decision of
    the Board, the Divisional Court dismissed Read Farms application to the Board
    and awarded costs against the appellants in the sum of $22,000.  The appellants appeal from that decision.

[4]

The appellants are tenants of
    developers who own the subject lands.  Rather than pay rent for the use of the lands, they are paid by the
    landowner to farm the lands and are permitted to keep any proceeds earned from
    their operation.

[5]

The town describes this
    activity as a tax grab.  Farm lands are
    subject to lower property taxes than are residential or industrial lands.  The appellants respond that they are engaged
    in assessment farming, which is a legitimate farm practice that should be
    exempted from the towns zoning by-law.

THE FACTS

[6]

The subject lands are divided
    into two parcels, on either side of Rebecca Street in the town. These lands
    were once owned by Shell Canada Ltd. (Shell).  The lands were formerly used as an oil refinery site and are said to be
    contaminated.  In 1983, Shell remediated
    the lands and obtained Certificates of Approval from the Minister of the
    Environment under the
Environmental
    Protection Act
, R.S.O. 1990,
c
. E. 19 for the
    development of the lands. The hearing at the Board concerned only the northern
    lands.

[7]

Shell sold these lands in 1999
    to Urban Core Builders Consortium Inc. which, in turn, entered into a one year
    farm lease on August 31, 2001, with Wayne Read, one of the appellants and a
    partner of Read Farms.  While the terms
    of the lease provide only for a nominal payment of $2 by the lessee to the
    lessor, the
lessor
developer pays to the lessee
    farmer $300 per workable acre each year. This payment has been described as
    reverse rent.

[8]

In alternate years, the
    appellants grow winter wheat on the lands which they sell for human consumption
    but which they cannot sell for animal consumption.  In the other years they rotate barley and
    clover crops which they do not harvest but plough under.  These restrictions are the result of a
    Ministry of Environment Order, which also provides that the northern lands
    cannot be used for residential occupation.

[9]

But for the reverse rent
    payment from the owner of the lands to the appellants, the farming operations
    carried out on the subject lands each year would result in a financial loss to
    the appellants.

[10]

In July 2002, the owner of the
    lands was charged with: Using land for a purpose not permitted, namely
    farming/growth of crops contrary to Town of Oakville By-law 1984-63. The
    zoning by-law was passed by Council on November 22, 1984 and approved by the
    Ontario Municipal Board on August 1, 1985.  The subject lands are presently zoned E1  employment zone 1,
    providing for office, daycare, drive through facility, hotel, light industrial,
    vehicle repair or vehicle dealership; E2  employment zone 2, providing for a
    broad range of employment uses, including outside storage, transportation
    terminal and waste processing station; and T1 providing for other commercial
    uses.  There is no mention of farming or
    agriculture being a permitted use.

PROCEDURAL HISTORY

[11]

The appellants, after the
    charge was laid, brought the within application pursuant to s. 6(2) of the
Farming and Food Production Protection Act
,
1998
, S.O. 1998, c. 1 (the Act)
    before the Board for a determination as to whether their operation was a normal
    farm practice for the purpose of the non-application of the municipal
    by-law.  That charge remains in abeyance
    pending the outcome of this litigation.

[12]

Sections 6(1) and 6(2) of the
    Act provide:

(1)       No
    municipal by-law applies to restrict a normal farm practice carried on as part
    of an agricultural operation.

(2)       A
    person described in subsection (3) or a municipality may apply to the Board, in
    a form acceptable to it for a determination as to whether a practice is a normal
    farm practice for purposes of the non-application of a municipal by-law.

[13]

It was on the basis of this
    section that the appellants made their application to the Board.  After it became aware of the application, the
    town brought a motion before the Vice Chair of the Board seeking an order
    dismissing the appellants application for want of jurisdiction by the Board
    or, in the alternative, an order refusing to hear the appellants application
    to the Board.  The Board identified the
    issues on the motion as follows:

1.         Was this a proper
    case for the Board to refuse to hear the application based upon a lack of
    jurisdiction?

2.         Was this a proper
    case for the Board to refuse to hear the application because the main purpose
    of the application is other than to be able to carry on a normal farm practice,
    as provided in s. 6(5)?

3.         Was this a proper
    case for the Board to refuse to hear the application pursuant to s. 8(1) of the
    Act because the application is frivolous, vexatious or not made in good faith?

[14]

The Board dismissed the
    motion.  On the first issue, the Vice
    Chair held that there was sufficient information in the application to attract
    the jurisdiction of the Board. He opined that to allow the introduction of
    evidence by way of affidavit on a motion to challenge jurisdiction would amount
    to pre-judging the case without the benefit of a full hearing with
viva voce
evidence and
    cross-examination.  He concluded that the
    appellants allegations of the essential elements required by s. 6 to establish
    jurisdiction of the Board were sufficient to attract jurisdiction and that
    the Board should proceed to a full hearing.  I do not read this as deciding the issue of jurisdiction at this stage
    but, rather, as holding that there was sufficient information in the application
    to permit a hearing to proceed where the issue of jurisdiction might be fully
    explored on
viva voce
evidence.

[15]

As to the second issue, the
    town alleged that the primary reason for the appellants application was to
    reduce the landowners realty tax obligation to the town.  There were significant tax savings to the
    landowner if the appellants were permitted to continue farming operations on
    these lands.  On this issue, the Vice Chair
    concluded that the appellants had raised agricultural issues that were not
    without merit when viewed in the context of the factual situation. As the
    determinations made would have significant ramifications for farmers,
    developers and municipalities, he would not refuse a hearing under s. 6(5) of
    the Act.

[16]

As to the third issue, the Vice
    Chair concluded that the application raised novel and genuine issues and was
    not frivolous, vexatious or made in bad faith.

[17]

The town appealed this ruling
    to the Divisional Court.  The appeal was
    dismissed.  The farm owners argued there
    was no right to appeal the Vice Chairs decision because it was an interim or
    interlocutory ruling rather than a final order. They also argued that the court
    ought not to entertain the appeal because it was premature.

[18]

The Divisional Court agreed
    with the farm owners position that it ought not to intervene.  In its reasons, the Divisional Court
    concluded that s. 8(2) of the Act authorizes an appeal by any party to a
    hearing and that the Board had not yet held a hearing.  All that the Board had decided was that it would
    hold a hearing on the merits.  The court
    held that even if there was a right of appeal from a preliminary ruling, the
    Board had not made any ruling on its jurisdiction and it was careful not to
    make any finding on the merits. The Divisional Court concluded that the Board
    should be permitted to proceed with a hearing, wherein:

The Board will be required in that process to
    interpret its own legislation and consider the nature of its own jurisdiction
    under that legislation. The Board ought to be given the opportunity to make
    that determination first before this Court intervenes. If the Board errs and
    exceeds its jurisdiction, there is an appeal right and any decision this Court
    may make at that stage will be informed not only by a full evidentiary record,
    but also by the views of the Board.

[19]

The matter then proceeded to a
    hearing before the Board and in reasons released January 23, 2008, the majority
    of the Board granted the application and ordered that the towns By-law No.
    1984-63 be stayed as against the applicants agricultural activities. In his
    dissenting reasons, the Chair of the Board (former Vice Chair) would have
    dismissed the application.

[20]

The town appealed the decision
    of the Board to the Divisional Court, which allowed the appeal and dismissed the
    appellants application. That court concluded,
inter alia
, that the majority reasons of the Board were so
    deficient as to constitute no reasons. Before this court, the appellants and
    the respondent agree that the majority reasons are deficient and that if this
    were the only error, the appropriate disposition would have been to remit the
    matter to the Board for re-hearing.  I
    agree that the majority reasons of the Board are merely conclusory and lack any
    analysis of the evidence, the relevant statutory provisions and the
    issues.  However, this case does not fall
    to be determined on the insufficiency of the majoritys reasons, nor was that
    the basis on which the Divisional Court allowed the appeal and dismissed the appellants
    application.

[21]

The Divisional Court went
    further and concluded that it was able to dispose of the appeal without the
    need to return the matter to the Board.  As it stated in paras. 47 and 48 of its reasons:

[47]     But
    in the end, in my view, we are at liberty to decide for ourselves the question
    of whether or not Read Farms was conducting a normal farm practice because it
    is readily answered as a matter of law without the need to resolve any conflict
    in the evidence lead by the parties. Since our conclusion does not depend on
    any evidence that is in dispute, I will not further review the evidence lead in
    relation to this issue.

[48]     The
    matter of law that I have in mind involves the proper interpretation of the
    Act.  While ordinarily this Court is
    obliged to defer to a tribunals interpretation of its own statute, no
    deference is owed in a case such as this one where the majority makes no effort
    to explain either the meaning they attribute to the language of their home
    statute or its application to the evidence before them.

[22]

The court went on to conclude
    that as a matter of law, farming was not a farm practice and further that
    normal farm practices are farming techniques and methods that are of a
    requisite standard or established and followed by similar agricultural
    operations (see
Bluewater
at para.
    50).  The court concluded that farming
    merely describes the use to which the land is put.  The appellants position was simply that they
    were prohibited from farming.  The court
    held at para. 53 that s. 6 of the Act
was
intended as
    a shield to protect legitimate farmers with legitimate farming operations from
    having the use of normal farm practices restricted.

[23]

Essentially, the Divisional
    Court applied the Act and concluded that the appellants farming operation was
    not a normal farm practice and hence s. 6(1) did not apply.  The court allowed the appeal, set aside the
    decision of the Board and dismissed the application.

[24]

For the reasons that follow, I
    agree with the disposition made by the Divisional court and I would dismiss the
    appeal.

ANALYSIS

[25]

The analysis must begin with a
    consideration of the zoning by-law that is the subject of the application and
    which governs the use of the lands in question. The subject lands are presently
    zoned E1  employment zone 1; E2  employment zone 2; and T1 providing
    for other commercial uses.  There is no
    mention of farming or agriculture being a permitted use.

[26]

The appellants brought their
    application under s. 6(2) of the Act and sought an order from the Board that
    would permit them to carry on their farming operation on the subject
    lands.  In my view, in effect, they
    sought to be exempted from the zoning by-law in circumstances where they have
    not tried to establish a legal non-conforming use.

[27]

In considering the purpose of
    the Act, regard must be had to the preamble (see
Hill and Hill Farms Ltd. v. Bluewater (Municipality)
(2006), 82
    O.R. (3d) 505 (C.A.), at para. 19).

[28]

The preamble provides:

It is desirable to conserve, protect and encourage
    the development and improvement of agricultural lands for the production of
    food, fibre and other agricultural or horticultural products.

Agricultural activities may include intensive
    operations that may cause discomfort and inconveniences to those on adjacent
    lands.

Because of the pressures exerted on the agricultural
    community, it is increasingly difficult for agricultural owners and operators
    to effectively produce food, fibre and other agricultural or horticultural
    products.

It is in the provincial interest that in
    agricultural areas, agricultural uses and normal farm practices be promoted and
    protected in a way that balances the needs of the agricultural community with
    provincial health, safety and environmental concerns.

[29]

The preamble speaks of
    protecting the development and improvement of
agricultural lands
in
agricultural
    areas
.  It does not purport to extend
    protection to lands that have been legitimately zoned for non-agricultural
    purposes by the town where the appellants do not have legal non-conforming use
    status.

[30]

It is readily apparent that the
    statute is concerned with the activities and practices that occur on
    agricultural lands.  It is about farming
     and about balancing the interests of farmers in carrying out their farming
    operations with the interests of adjacent landowners who may be impacted by
    those practices.

[31]

It is clear from the Hansard
    debates that the Act seeks to achieve a balance between the rights of farmers
    and the rights of neighbouring residents.  During the debate of Bill 146 (which became the current Act), several
    members commented on this balance to be struck by the new legislation.  In particular, one of the members commented:

In
    closing, this bill will lead to better, more informed bylaws.  It will improve the public understanding
    regarding agriculture in Ontario.  This
    bill seeks to establish a balance between the right of farmers to conduct their
    business and the rights of residents to live in our rural communities.

[32]

The Act is primarily concerned
    with nuisance lawsuits by neighbouring residents.  This Act replaced the former
Farming Practices Protection Act
, R.S.O.
    1990, c. F.6 and added a wider variety of nuisances that would be covered.  This is also confirmed in the preamble, which
    recognizes that agricultural activities may cause discomfort and inconveniences
    to those on adjacent lands.  As one
    member of the legislature stated: We want to be able to make sure that with
    those who move from small urban or large urban areas into the farm area, for
    reasons usually of quality of life, that wont affect the ability of farmers to
    carry out their chosen field, so to speak.

[33]

With respect to s. 6(1) of the
    Act, the Hansard debates reveal that the main concern over municipal by-laws
    was that they might become unduly restrictive or unnecessarily restrictive
    and therefore interfere with legitimate agricultural operations.  One member of the legislature put it this
    way:

The
    new act would deal constructively with emerging concerns around unduly
    restrictive municipal bylaws. The ministry, farm groups and municipalities will
    work together to increase awareness among municipal decision-makers about
    modern farming practices so that the future bylaws can be drafted with full
    recognition of the demands of running a farming operation.

[34]

The numerous references in the debates about the concern for
    unduly restrictive or unnecessarily restrictive municipal by-laws make it
    clear that the Act was intended to deal with municipal by-laws that limit the
    ability of normal farm practices to be carried out
on land that was meant for farming purposes
.  A municipal zoning by-law that has designated
    land as non-farming land does not fall within the purview of s. 6(1) of the
    Act, as it is not a by-law that is unduly restrictive of legitimate farming
    practices.  Rather, the zoning by-law is
    a complete and legitimate prohibition on the
use
of the land for farming purposes.  To read the Act as being applicable to zoning
    land use would mean that farmers could set up farms wherever they wanted, even
    in areas that have been designated for other legitimate land use purposes.  That could not have been the intention of the
    legislature.

[35]

Section 1(1) of the Act defines
    such terms as agricultural machinery and equipment, agricultural operation,
    farmer and normal farm practice.  Similarly, s. 1(2) speaks to interpretation and lists what the
    terms agricultural operation, and agricultural, aquacultural, horticultural
    or silvicultural operation shall be construed to include. A list of activities
    follows  all of which might generically be referenced to activities which relate
    to various farming activities  such as draining, irrigating or cultivating
    land; the production of eggs, cream and milk; ground and aerial spraying; and
    activities that are a necessary but ancillary part of an agricultural operation
    such as the movement of transport vehicles for the purpose of the agricultural
    operation.  These activities presuppose
    that farming itself is permitted on the land.

[36]

Section 2 of the Act provides
    that a farmer is not liable in nuisance to any person for a disturbance
    resulting from an agricultural operation carried on as a normal farm
    practice.  The Board itself, which is
    constituted under the Act, is the Normal Farm Practices Protection
    Board.  As the name implies, it is there
    to protect normal farm practices.  It
    hears applications from persons affected by a disturbance from an agricultural
    operation.

[37]

As noted above, s. 6(1)
    provides that: No municipal by-law applies to restrict a normal farm practice
    carried on as part of an agricultural operation. An application to the Board
    under s. 6 may be made by farmers or by those who want to engage in a normal
    farm practice.

[38]

The Act is not concerned with
    land use; it presupposes that the use of the land is properly
    agricultural.  Nowhere in the Act is
    there any provision to change land use to agricultural where it is not
    otherwise permitted. The jurisdiction of the Board to deal with municipal
    by-laws is narrow.  Section 6(15) sets
    out the four factors the Board must consider in determining whether a practice
    is a normal farm practice:

1.         The purpose of the by-law that has the
    effect of restricting the farm practice.

2.         The
    effect of the farm practice on abutting lands and neighbours.

3.         Whether the by-law reflects a
    provincial interest as established under any other piece of legislation or
    policy statement.

4.         The
    specific circumstances pertaining to the site.

[39]

Section 7 provides that
    municipal by-laws that have the effect of restricting the times during which a
    vehicle may travel will not apply where the vehicles are engaged in farm
    related activities and there is no road that could serve as a reasonable
    alternative.

[40]

Section 9 provides that the
    Boards decisions are to be consistent with directives, guidelines or policy
    statements issued by the Minister of Agriculture, Food and Rural Affairs (the
    Minister).

[41]

What this application before the Board really sought was a
    ruling that would permit the appellants to carry on their farming operations on
    lands
that are
not zoned for farming.  It had nothing to do with whether their practice
    was a normal farm practice for the purpose of the non-application of the
    zoning by-law.  In my view, the Board has
    no jurisdiction to make such an order and the Act has no application in these
    circumstances.  As the Vice Chair (now
    Chair) of the Board noted in his decision on the towns preliminary motion on
    jurisdiction:

Although this Board has made a number of decisions
    giving relief to farmers under Section 6 of the Act with respect to the
    regulatory portions of zoning by-laws, I am not aware of any case before this
    Board where relief has been granted in relation to the use provisions of a
    zoning by-law.

[42]

That is precisely the
    difference. The Board may have power to order that some restrictive provision
    of a zoning by-law does not apply so as to restrict a normal farm practice
    which is carried on as part of an agricultural operation, but it has no
    jurisdiction to grant relief from the use provisions of a zoning by-law.

[43]

As to the appellants
    submission that this courts decision in
Bluewater
provides to the contrary, that is a misreading of that case.
Bluewater
had nothing to do with land use.  All
    that
Bluewater
determined was that
    the term municipal by-law in s. 6 included a municipal zoning by-law.  In
Bluewater
,
    farming was permitted by the zoning by-law and what the applicant sought was a
    variance from the setback requirements of the zoning by-law  a case very
    different from the case before us.

[44]

The modern approach to
    statutory interpretation requires the courts to consider the applicable legislation
    in its entirety and to read the impugned provision harmoniously with the scheme
    of the statute in question.  In addition
    to the preamble making reference to agricultural lands, s. 10 of the Act
    makes reference to certain regulations that the Act allows the Minister to
    make.  Section 10(a)(iii) says that the
    Minister may make regulations, prescribing, for the purpose of the definition
    of agricultural operation, other agricultural activity,
conducted on, in or over agricultural land
 (emphasis added).

[45]

The fact that the normal
    farming practice must be a practice that is carried out on land for which
    farming is permitted is further confirmed by s. 6(16) of the Act, which sets
    out the three types of decisions that the Board can issue.  Section 6(16)(c) says that the Board can
    determine that a farm practice will be a normal farm practice if the farmer
    makes specific modifications in the practice within the time set out in the
    decision.  If the subject lands in
    question are not zoned for agricultural purposes, there is nothing a farmer can
    do to bring his farm practice in compliance with the definition of normal farm
    practice in the Act.  This is because s.
    6(1) deals only with restricted practices, not with land uses.

[46]

Therefore, when s. 6(1) is read
    in conjunction with the preamble and other provisions of the Act, it is readily
    apparent that the Board only has jurisdiction to consider the applicability of
    by-laws to normal farming practices that are carried out
on agricultural lands
.  The
    Act does not permit circumvention of legitimate municipal planning regarding
    the land use designations of various lands.

[47]

For these reasons, it is my
    view that the Act has no application in these circumstances and I would dismiss
    the appeal.

[48]

Costs to the respondent, fixed
    in the sum of $15,000, inclusive of disbursements and applicable taxes.

RELEASED:  January 11,
2011  
J.
MacF
.                     J.
    MacFarland J.A.

I
    agree Janet Simmons J.A

I
    agree E. A. Cronk J.A.


